DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Albert Ferro on 08/23/2022.
The application has been amended as follows: 
Claim 23: A method of loading a valve prosthesis into a delivery catheter comprising: 
locating a tool at a distal portion of an outer sheath of the delivery catheter adjacent a valve retainer of the delivery catheter; 
extending a tether of the delivery catheter through a portion of the valve prosthesis and to the valve retainer; and 
moving a pivotable element of the tool such that a contact surface of the pivotable element maintains the tether in contact with the valve retainer; and
 wherein the delivery catheter includes a plurality of tethers and the tool includes a plurality of pivotable elements, wherein each of the plurality of tethers is extended through a corresponding portion of the valve prosthesis, and wherein each of the plurality of pivotable elements is moved such that a contact surface of the pivotable elements maintains a corresponding one of the plurality of tethers in contact with the valve retainer.
Claim 24 is canceled. 
Claim 25: The method of claim 23, further comprising: removing slack in the tethers.
Claim 26: The method of claim 23, further comprising: after moving the pivotable elements so as to maintain the tethers in contact with the valve retainer, advancing the outer sheath between the tethers and the contact surfaces of the pivotable elements such that the outer sheath maintains the tethers in contact with the valve retainer.
Claim 33: The method of claim 32, wherein the tool includes a biasing element that biases the pivotable element to the first configuration, and wherein moving the pivotable element to the second configuration comprises pressing a first end of the pivotable element opposite a second end of the pivotable element including the contact surface such that a biasing force of the biasing element is overcome.
Allowable Subject Matter
Claims 23 and 25-42 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a method of loading a valve prosthesis into a delivery catheter that includes the combination of recited limitations in claims 23 and 36. The art alone or in combination did not teach wherein (Claim 23) wherein the delivery catheter includes a plurality of tethers and the tool includes a plurality of pivotable elements, wherein each of the plurality of tethers is extended through a corresponding portion of the valve prosthesis, and wherein each of the plurality of pivotable elements is moved such that a contact surface of the pivotable elements maintains a corresponding one of the plurality of tethers in contact with the valve retainer; (Claim 36) a plurality of pivotable elements; extending a plurality of tethers of the delivery catheter through respective portions of the valve prosthesis and to the valve retainer; individually locating each tether of the plurality of tethers at a corresponding location of the valve retainer; individually moving each of the pivotable elements of the tool such that the contact surface of the each pivotable element maintains the corresponding tether in contact with the valve retainer. The closest prior art of record Maimon et al. (U.S. Patent Publication No. 2013/0152659 A1) fails to disclose the limitations above and would not be obvious to modify since the plurality of pivotable elements are fixed relative to one another. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771